Exhibit 10.5


--------------------------------------------------------------------------------



ACTIVECARE, INC.


INCENTIVE STOCK OPTION AGREEMENT


This Incentive Stock Option Agreement ("Agreement") is made and entered into as
of the date set forth below, by and between ActiveCare, Inc., a Delaware
corporation (the "Company"), and the employee of the Company named in Section
1(b). ("Optionee"):


In consideration of the covenants herein set forth, the parties hereto agree as
follows:


1.  Option Information.
 
(a)
Date of Option:
           
(b)
Optionee:
           
(c)
Number of Shares:
           
(d)
Exercise Price:
$           
(e)
Vesting Schedule
                           
(f)
Termination Date
   

 
2.  Acknowledgements.



(a)
Optionee is an employee of the Company.




(b)
The Board of Directors (the "Board" together with an authorized committee of the
Board of Directors) and shareholders of the Company have heretofore adopted the
ActiveCare, Inc. 2016 Equity and Incentive Plan (the "Plan"), pursuant to which
this Option is being granted.




(c)
The Board has authorized the granting to Optionee of an incentive stock option
("Option") as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, (the "Code") to purchase shares of common stock of the Company
("Stock") upon the terms and conditions hereinafter stated and pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
"Securities Act") provided by Rule 701 thereunder.



3.  Shares; Price.  The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price"), such price being not less than the fair
market value per share of the Shares covered by this Option as of the date
hereof.


4.  Term of Option; Continuation of Employment.  This Option shall expire, and
all rights hereunder to purchase the Shares shall terminate upon the Termination
Date noted above. This Option shall earlier terminate subject to Sections 7 and
8 hereof upon, and as of the date of, the termination of Optionee's employment
if such termination occurs prior to the Termination Date. Nothing contained
herein shall confer upon Optionee the right to the continuation of his or her
employment by the Company or to interfere with the right of the Company to
terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

--------------------------------------------------------------------------------



5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee's employment
according to terms deemed acceptable to the Board of Directors of Company in
their sole and absolute discretion according to the vesting schedule set forth
in Section 1(e) above (the "Vesting Schedule").  Notwithstanding the foregoing,
and in addition to the provisions of Sections 7 and 8 contained herein below, at
the option of the Board, in its sole and absolute discretion, all Options shall
be immediately forfeited in the event any of the following events occur:


(a)
The Optionee purchases or sells securities of the Company without written
authorization in accordance with the Company's insider trading policy then in
effect, if any;



(b)
The Optionee (A) discloses, publishes or authorizes anyone else to use, disclose
or publish, without the prior written consent of the Company, any proprietary or
confidential information of the Company, including, without limitation, any
information relating to existing or potential customers, business methods,
financial information, trade or industry practices, sales and marketing
strategies, employee information, vendor lists, business strategies,
intellectual property, trade secrets or any other proprietary or confidential
information or (B) directly or indirectly uses any such proprietary or
confidential information for the individual benefit of the Optionee or the
benefit of a third party



(c)
During the term of employment and for a period of two (2) years thereafter, the
Optionee disrupts or damages, impairs or interferes with the business of the
Company or its Affiliates by recruiting, soliciting or otherwise inducing any of
their respective employees to enter into employment or other relationship with
any other business entity, or terminate or materially diminish their
relationship with the Company or its Affiliates, as applicable;



(d)
During the term of employment and for a period of one (1) year thereafter, the
Optionee solicits or directs business of any person or entity who is (A) a
customer of the Company or its Affiliates at any time or (B) solicited to be a
"prospective customer" of the Company or its Affiliates, in any case either for
such Optionee or for any other person or entity. For purposes of this clause
(v), "prospective customer" means a person or entity who contacted, or is
contacted by, the Company or its Affiliates regarding the provision of services
to or on behalf of such person or entity; provided that the Optionee has actual
knowledge of such prospective customer;



(e)
The Optionee fails to reasonably cooperate to effect a smooth transition of the
Optionee's duties and to ensure that the Company is apprised of the status of
all matters the Optionee is handling or is unavailable for consultation after
termination of employment of the Optionee if such availability is a condition of
any agreement to which the Company and the Optionee are parties;



(f)
The Optionee fails to assign all of such Optionee's rights, title and interest
in and to any and all ideas, inventions, formulas, source codes, techniques,
processes, concepts, systems, programs, software, computer data bases,
trademarks, service marks, brand names, trade names, compilations, documents,
data, notes, designs, drawings, technical data and/or training materials,
including improvements thereto or derivatives therefrom, whether or not
patentable or subject to copyright or trademark or trade secret protection,
developed and produced by the Optionee used or intended for use by or on behalf
of the Company or the Company's clients;




--------------------------------------------------------------------------------

(g)
The Optionee acts in a disloyal manner to the Company, such as making comments,
whether oral or in writing, that tend to disparage or injure (i) the reputation
or business of the Company or its Affiliates, or is likely to result in
discredit to, or loss of business, reputation or goodwill of, the Company or its
Affiliates or (ii) its directors, officers or stockholders; or



(h)
A finding by the Board that the Optionee has acted against the interests of the
Company or in a manner that has or may have a detrimental effect on the Company.



For purposes of this Agreement, "Affiliate" means with respect to a person or
entity, any other person or entity controlled by, in control of or under common
control with such person or entity, and "controlled," "controlled by," and
"under common control with" shall mean direct or indirect possession of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise) of a person or
entity


6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof.
Notwithstanding anything to the contrary contained in this Option, this Option
may be exercised by presentation and surrender of this Option to the Company at
its principal executive offices with a written notice of the holder's intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a "Cashless Exercise").  In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Option for
that number of shares of Common Stock determined by multiplying the number of
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between the then current Market Price per share of
the Common Stock and the Exercise Price, and the denominator of which shall be
the then current Market Price per share of Common Stock.  For example, if the
holder is exercising 100,000 Options with a per Option exercise price of $0.75
per share through a cashless exercise when the Common Stock's current Market
Price per share is $2.00 per share, then upon such Cashless Exercise the holder
will receive 62,500 shares of Common Stock.  Market Price is defined as the
average of the last reported sale prices on the principal trading market for the
Common Stock during the five (5) trading days immediately preceding such date. 
This Option shall not be assignable or transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by Optionee
during his or her lifetime, except as provided in Section 8 hereof.


7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within three
(3) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing three (3) month period shall be extended to six (6) months; or (ii) if
Optionee is terminated "for cause" or by the terms of the Plan or this Option
Agreement or by any employment agreement between the Optionee and the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.

--------------------------------------------------------------------------------



8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within one (1) year after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.


9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided in Section 10 hereof.


10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".


In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of this Agreement;
provided, however, that such exercise shall be subject to the consummation of
such Reorganization.


Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of this
Agreement shall continue to apply.


In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock with a par value
into the same number of shares of Stock without a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.


To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

--------------------------------------------------------------------------------



The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.


11.  Additional Consideration.  Should the Internal Revenue Service determine
that the Exercise Price established by the Board as the fair market value per
Share is less than the fair market value per Share as of the date of Option
grant, Optionee hereby agrees to tender such additional consideration, or agrees
to tender upon exercise of all or a portion of this Option, such fair market
value per Share as is determined by the Internal Revenue Service.


12. Modifications, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, and Section 422 of the
Code. Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee's
detriment or impair any rights of Optionee hereunder.


13.  Investment Intent; Restrictions on Transfer.


(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.


(b) Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.


(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefore and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

--------------------------------------------------------------------------------



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED [●] BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.


 or such other legend or legends as the Company and its counsel deem necessary
or appropriate. Appropriate stop transfer instructions with respect to the
Shares have been placed with the Company's transfer agent.


14.  Effects of Early Disposition.  Optionee understands that if an Optionee
disposes of shares acquired hereunder within two (2) years after the date of
this Option or within one (1) year after the date of issuance of such shares to
Optionee, such Optionee will be treated for income tax purposes as having
received ordinary income at the time of such disposition of an amount generally
measured by the difference between the purchase price and the fair market value
of such stock on the date of exercise, subject to adjustment for any tax
previously paid, in addition to any tax on the difference between the sales
price and Optionee's adjusted cost basis in such shares. The foregoing amount
may be measured differently if Optionee is an officer, director or ten percent
holder of the Company. Optionee agrees to notify the Company within ten (10)
working days of any such disposition.


15.  Stand-off Agreement.  Optionee agrees that in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.


16.  Restriction Upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.


(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's employment by the Company, voluntary or involuntary
and with or without cause; (ii) retirement or death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.


(b) Repurchase Right on Termination for Cause.  In the event Optionee's
employment is terminated by the Company "for cause", then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

--------------------------------------------------------------------------------



(c)  Exercise of Repurchase Right.  Any Repurchase Right under Paragraphs 16(a)
or 16(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company cannot purchase all such Shares because it is unable to meet the
financial tests set forth under New York law, the Company shall have the right
to purchase as many Shares as it is permitted to purchase under such sections.
Any Shares not purchased by the Company hereunder shall no longer be subject to
the provisions of this Section 16.


(d)  Right of First Refusal.  In the event Optionee desires to transfer any
Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.


(e)  Acceptance of Restrictions.  Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.


(f)  Permitted Transfers.  Notwithstanding any provisions in this Section 16 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.


(g)  Release of Restrictions on Shares.  All other restrictions under this
Section 16 shall terminate five (5) years following the date of this Agreement,
or when the Company's securities are publicly traded, whichever occurs earlier.

--------------------------------------------------------------------------------



17.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided to the
Company by Optionee for his or her employee records.


18.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of New York, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts located in the State of New York.


In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.


COMPANY:
ACTIVECARE, INC.
a Delaware corporation
 
 
By:______________________ 
Name: Jeffrey S. Peterson
Title: Chief Executive Officer
   
OPTIONEE:
 
By: _____________________ 
(signature)
Name:___________________ 

 

--------------------------------------------------------------------------------

Appendix A


NOTICE OF EXERCISE


ACTIVECARE, INC.
_________________
_________________
_________________


Re: Incentive Stock Option


1) Notice is hereby given pursuant to Section 6 of my Incentive Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:


Incentive Stock Option Agreement dated: ____________


Number of shares being purchased: ____________


Exercise Price: $____________


A check in the amount of the aggregate price of the shares being purchased is
attached.


OR


2) I elect a cashless exercise pursuant to Section 6 of my Incentive Stock
Option.  The Average Market Price as of _______ was $_____.


I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.


I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.


I agree to provide to the Company such additional documents or information as
may be required pursuant to the ActiveCare, Inc. 2016 Equity and Incentive Plan.


 
By: ___________________
(signature)
Name: _________________








--------------------------------------------------------------------------------